Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 16, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150616                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  CRAIG HECHT,                                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                 SC: 150616
                                                                    COA: 306870
                                                                    Genesee CC: 10-093161-CL
  NATIONAL HERITAGE ACADEMIES, INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 28, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the Court of Appeals erred: (1) when it found sufficient direct evidence
  of racial discrimination on the basis of a witness’s interpretation or understanding of what
  the defendant’s representative said to her; (2) when it concluded that the burden-shifting
  analysis of McDonnell Douglas Corp v Green, 411 U.S. 792; 93 S. Ct. 1817; 36 L. Ed. 2d
668 (1973), was not applicable and that there was sufficient circumstantial evidence that
  the plaintiff was similarly situated to African-American employees who had made race-
  based remarks in the past; and (3) when it held that the trial court did not abuse its
  discretion in admitting evidence of the defendant employer’s disclosures, which were
  mandated by MCL 380.1230b, to the plaintiff’s prospective employers.

          The Labor and Employment Law Section of the State Bar of Michigan is invited to
  file a brief amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 16, 2015
           s0909
                                                                               Clerk